Citation Nr: 0636086	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  97-09 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a liver disease, 
claimed as secondary to service-connected low back strain 
with right and left radiculopathy.

2.  Entitlement to higher initial disability ratings for low 
back strain, currently evaluated as 40 percent disabling.

3.  Entitlement to higher initial disability ratings for 
right lumbar radiculopathy, currently evaluated as 20 percent 
disabling.

4.  Entitlement to higher initial disability ratings for left 
lumbar radiculopathy, currently evaluated as 30 percent 
disabling.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from July 1988 to July 
1991.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from decisions of the RO in 
December 1995 and September 2003 that granted service 
connection for low back syndrome with muscle spasm evaluated 
as 20 percent disabling effective May 9, 1994; and denied 
service connection for liver disease.

In January 1996, the RO increased the disability evaluation 
to 40 percent for chronic back pain with absent left ankle 
reflex, effective May 9, 1994.

In March 1999, the RO assigned a separate disability rating 
for left lumbar radiculopathy, evaluated as 20 percent 
disabling from July 8, 1996, and as 30 percent disabling from 
January 23, 1998.

In September 2002, the veteran testified during a hearing 
before RO personnel.

In October 2003, the RO assigned a separate disability 
evaluation of 20 percent for right lumbar radiculopathy, 
effective July 8, 1996.

Because higher evaluations are available for the veteran's 
back disability, and the veteran is presumed to seek the 
maximum available benefit for a disability, the claim remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In March 2004, the veteran testified during a hearing before 
a former Veterans Law Judge at the RO.

In February 2005, the Board remanded the matters for further 
development.

In February 2005, the Board also noted that the veteran had 
raised the issue of service connection for a heart disorder.  
As no action has been taken on that matter, it is again 
referred to the RO for appropriate action.

In June 2006, the Board notified the veteran that the Board 
no longer employed the Veterans Law Judge that conducted the 
March 2004 Board hearing and that he had the right to another 
Board hearing.  It also advised him that if he did not 
respond within 30 days, it would assume he did not want 
another hearing.  To date, the veteran has not responded.  
38 C.F.R. § 20.700 (2006).

The appeal for service connection for a neck disability, and 
for a bilateral hip disability is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran and his representative when further action 
is required.


FINDINGS OF FACT

1.  The competent evidence establishes that the veteran 
currently does not have a current liver disease or signs or 
symptoms of liver disease.

2.  For the period from May 9, 1994, to July 7, 1996 the 
veteran's low back strain with left and right lumbar 
radiculopathy was manifested by absent ankle jerk, tenderness 
and muscle spasm, severe limitation of motion, additional 
functional loss due to pain, and radiculopathy. 

3.  For the period from July 8, 1996, the veteran's low back 
strain was manifested by tenderness and muscle spasm, severe 
limitation of motion, additional functional loss due to pain; 
ankylosis was not shown. 

4.  For the period from July 8, 1996, left and right 
radiculopathy has been manifested by pain without atrophy, 
loss of reflexes, or sensory disturbance. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for liver disease are 
not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp 2006); 38 C.F.R. § 3.307, 3.309 (2006).

The criteria for an initial disability rating of 60 percent 
for low back strain, were met from May 9, 1994 to July 7, 
1996; but the criteria for an evaluation in excess of 40 
percent were not met on or after July 8, 1996.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243, 5293 (2002 & 2006).

2.  The criteria for a disability rating in excess of 20 
percent prior to January 23, 1998, and 30 percent on or after 
that date, for left lumbar radiculopathy have not been.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.20, 4.27, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 
(2006).

3.  The criteria for a disability rating in excess of 20 
percent for right lumbar radiculopathy have not been met for 
the period since July 8, 1996.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 4.7, 4.123, 4.124, 
4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through December 2003, November 2003, February 2005, and 
October 2005 letters, the RO notified the veteran of elements 
of service connection, the evidence needed to establish each 
element, and evidence of increased disability.  These 
documents served to provide notice of the information and 
evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letters 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The notice was provided after the initial denial of the 
claims.  Delayed notice, however, is generally not 
prejudicial to a claimant.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Any defect as to the timing notice was 
corrected by readjudication of the claims after the notice 
was provided.  Mayfield v. Nicholson.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided notice of the type of evidence 
necessary to establish a disability rating for liver disease 
and to assign an effective date for each disability on 
appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board finds no prejudice to the veteran in 
proceeding with a denial of service connection for liver 
disease, as concluded below, because any question as to the 
appropriate disability rating and effective date to be 
assigned is rendered moot.  He had previously received all 
required notice regarding service connection, as well as the 
applicable rating criteria for an increased disability 
rating. The claims that are denied obviously do not entail 
the setting of a disability rating or an effective date.  

The Court has held that once service connection is granted, 
the claim is substantiated and ordinarily, further notice as 
to the assignment of an effective date is not required under 
the VCAA.  Dingess v. Nicholson.  For the claims that are 
granted, further notice is not required

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  Given these facts, it 
appears that all available records have been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Service Connection

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as a cirrhosis of the liver, which develop to 
a compensable degree within a prescribed period after 
discharge from service (one year), even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. 3.307, 3.309 (2006).

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a non-service-
connected condition by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran contends that he had enzymes of 
hepatitis in service, and that he could no longer donate 
blood.  He also contends that his medications for treatment 
of his service-connected disabilities cause elevated liver 
enzymes. 

The veteran's service medical records include an assessment 
of previous history of hepatitis B exposure in January 1989.  
No treatment was indicated.  His service medical records at 
the time of separation in July 1991 reveal no liver disease.

The post-service medical records show no obvious dysfunction 
of the veteran's liver, or any liver disease.

During a hospital admission in July 2002, the veteran's liver 
was found to be enlarged.  Records reflect that the veteran 
was on multiple medications, which could be interacting on 
his liver.

The report of a June 2003 VA examination reflects a history 
of paroxysmal elevations of liver function tests going back 
many years.  The veteran previously had hepatitis B, but it 
had cleared; hepatitis C antibodies were negative.  The 
examiner found no sign on physical examination or laboratory 
examination of any type of liver dysfunction.  The examiner 
opined that it is as likely as not that some elevation of 
liver function tests was due to nonsteroidal anti-
inflammatory drug use.

In this case, there is no evidence of cirrhosis of the liver, 
or of any liver disease within one year after service.  
Therefore, service connection is not warranted on a 
presumptive basis.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

While the veteran is competent to report current symptoms, as 
a layperson, he is not competent to advance a theory of 
causation or to offer a diagnosis.  38 C.F.R. 
§ 3.159(a)(1),(2); see Bostain v. West, 11 Vet. App. 124, 127 
(1998); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

While the June and July 2003 records report a history of 
elevated liver function and an enlarged liver on one 
occasion, the VA examiner found no dysfunction or symptoms 
that could be attributed to these abnormalities.  There has 
been no evidence of liver disease since the July 2003 
examination.  Accordingly, notwithstanding the veteran's 
assertions, the evidence is against a finding that he 
currently has a liver disease.

The veteran received the Southwest Asia Service Medal, and 
has testified that he served in the Persian Gulf in 1990.  
Service connection is presumed for Persian Gulf veterans with 
a qualifying chronic disability.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2006).  A qualifying chronic 
disability is defined as an undiagnosed illness, or a 
medically unexplained chronic multi-system illness.  
38 C.F.R. § 3.317(a)(2) (2006).  In either case, the 
qualifying chronic disability must be manifested by symptoms.  
38 C.F.R. § 3.317(a)(2)(ii), (b) (2006).  The VA examiner 
found no symptoms that could be attributed to the liver and 
there is no other medical evidence of such symptoms.  Service 
connection on the basis of the presumptions accorded Gulf War 
veterans is therefore, not warranted.

The evidence does not establish a basis for a grant of 
service connection for a liver disease on either a direct or 
secondary basis.  Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of the currently claimed disability (and, if so, of a 
nexus between that disability and service), there can be no 
successful claim for service connection.  See Gilpin v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

III.  Higher Initial Disability Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where the 
question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

Service connection has been established for a low back 
strain, effective May 9, 1994.  The disability is currently 
rated under the former provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, and under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, for right and left lumbar 
radiculopathy.

Under former Diagnostic Code 5295, a 10 percent rating is 
established for lumbosacral strain with characteristic pain 
on motion; a 20 percent rating is established when there is 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating is established when there is severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The evidence reflects that, since the award of service 
connection, the veteran has received the maximum 40 percent 
rating under former Diagnostic Code 5295.  In December 1995, 
range of motion of the lumbar spine was to 20 degrees on 
flexion, to 5 degrees on extension, to 10 degrees on right 
lateral bending and left lateral bending, and to 10 degrees 
on rotation to the right and left.  In July 1998, an Axis IV 
diagnosis showed chronic painful immobilizing back injury 
with severely restricted activity.  In March 2000, range of 
motion of the lumbar spine was to 60 degrees on flexion, and 
to 10 degrees on right lateral bending and left lateral 
bending; the veteran could not extend his back, and had pain 
throughout the range of motion.

In evaluating the veteran's disability, the Board will 
consider not only the criteria of that diagnostic code, but 
also the criteria of other potentially applicable diagnostic 
codes.  At the outset, however, the Board notes that, in the 
absence of any evidence of a fractured vertebra (or residuals 
thereof), or ankylosis of the lumbar spine, consideration of 
Diagnostic Codes 5285, 5286, or 5289 (renumbered 5235 to 
5243) for diseases and injuries of the spine is unnecessary.  

While the veteran's disability may be evaluated under former 
Diagnostic Code 5292, pertaining to limitation of motion of 
the lumbar spine, that code could not provide a higher rating 
at any time because the veteran was already in receipt of a 
40 percent rating under Diagnostic Code 5295, and separate 
rating would not be appropriate, given that both codes 
contemplate limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Functional factors are not for consideration where, as in 
this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  
He retains significant back motion and does not have 
ankylosis absent functional considerations.

Under former Diagnostic Code 5293 (renumbered 5243), a 
40 percent rating is warranted for severe intervertebral disc 
syndrome, recurring attacks, with intermittent relief.  A 60 
percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002)(as in effect prior to September 23, 2002).

Although a VA examination in October 1994 reportedly showed 
intact deep tendon reflexes, a December 1995, VA examination 
demonstrated absent ankle jerks on the left.  The record 
showed little intermittent relief of symptoms.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
a 60 percent rating is warranted for the back disability 
under Diagnostic Code 5293 for the period from the grant of 
service connection, April 9, 1994, to July 7, 1996.

For the period since July 8, 1996 the veteran has been in 
receipt of evaluations for radiculopathy and back strain that 
equal or exceed the 60 percent evaluation under Diagnostic 
Code 5293.  It would not be proper to assign separate 
evaluations under Diagnostic Code 5293, with evaluations for 
back strain and radiculopathy, because to do so would be to 
evaluate the same symptoms under multiple diagnostic codes.  
Such ratings are to be avoided.  38 C.F.R. § 4.14 (2006)

During the course of this appeal, VA revised the criteria for 
evaluation of intervertebral disc syndrome, effective on 
September 23, 2002 (see 67 Fed. Reg. 54345 (August 22, 
2002)); and September 26, 2003 (see 68 Fed. Reg. 51454-51456 
(August 27, 2003)).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

VA has a duty to adjudicate the claim under the former 
criteria during the entire appeal period, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); see also VAOPGCPREC 7-2003 (2003), 3-2000 
(2000).  

In this case, the RO has considered the veteran's claim for a 
higher initial disability rating under both the former and 
revised schedular criteria (see October 2003 supplemental 
statement of the case (SSOC)); as such, there is no due 
process bar to the Board doing likewise.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Under the most recent revision back disabilities are 
evaluated under a general rating formula.  Under the formula, 
a 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine limited to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
Higher evaluations are assigned for ankylosis, which are not 
relevant to the veteran's current claim.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2006).  

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under revisions to Diagnostic Code 5293 (2002) and the new 
Diagnostic Code 5243 (2003), a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
months.  A maximum 60 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  

The notes following revised Diagnostic Code 5243 define an 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.

The notes following Diagnostic Code 5243 further provide 
that, when evaluating on the basis of chronic manifestations, 
VA should evaluate orthopedic disabilities using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes; and evaluate neurologic disabilities separately 
using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than 
one spinal segment, and provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurological 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.

The revised rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurological sections of the rating schedule.  68 Fed. 
Reg. 51,455 (Aug. 22, 2002).

The Board notes that the June 2003 examiner found no evidence 
of any disc disease.  An MRI scan in March 2004 also revealed 
no definite evidence of disc herniation, spinal or foraminal 
stenosis at any level.  
 
Since the February 27, 1998 VA examination, the veteran has 
been diagnosed with bilateral lumbar radiculopathy.  On 
neurological examination in May 2003, there was mildly 
decreased pinprick and light touch sensation on the left leg 
in the L4-L5 distribution region.  Paraspinal muscle spasm 
was also noted on the lumbosacral spine area, and there was 
slight atrophy on the left leg.  In March 2004, the veteran 
testified that his right leg was becoming just as severe as 
his left leg.  Records show that the veteran was treated in 
May 2004 for low back pain which radiated to both lower 
extremities.

The June 2003 examiner noted a severe gait abnormality, and 
that the veteran could not walk tiptoe or on his heels.  He 
could not stand on his left leg, and Trendelenburg sign was 
negative on the right side.  The veteran reportedly used two 
crutches or a wheelchair, and used a TENS unit for pain 
relief.

The veteran has not had any periods of doctor prescribed bed 
rest.  The evidence, therefore, does not show incapacitating 
episodes.

Neurological manifestations associated with the veteran's low 
back disability may be evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006), for disability of the sciatic 
nerve.  An 80 percent evaluation is provided for complete 
paralysis, the foot dangles and drops, no motion is possible 
of the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  A 60 percent rating is 
provided for severe incomplete paralysis with muscle atrophy.  
A 40 percent rating is provided for moderately severe 
incomplete paralysis; a 20 percent rating for moderate 
incomplete paralysis; and a 10 percent when there is mild 
incomplete paralysis.  

The rating schedule provides the following guidance in 
determining the severity of nerve paralysis:

Neuralgia, cranial or peripheral, 
characterized usually by a dull and 
intermittent pain, of typical 
distribution so as to identify the nerve, 
is to be rated on the same scale, with a 
maximum equal to moderate incomplete 
paralysis. See nerve involved for 
diagnostic code number and rating. Tic 
douloureux, or trifacial neuralgia, may 
be rated up to complete paralysis of the 
affected nerve.  
38 C.F.R. § 4.124 (2006).

Neuritis, cranial or peripheral, 
characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and 
constant pain, at times excruciating, is 
to be rated on the scale provided for 
injury of the nerve involved, with a 
maximum equal to severe, incomplete, 
paralysis.  See nerve involved for 
diagnostic code number and rating. The 
maximum rating which may be assigned for 
neuritis not characterized by organic 
changes referred to in this section will 
be that for moderate, or with sciatic 
nerve involvement, for moderately severe, 
incomplete paralysis.
38 C.F.R. § 4.123 (2006).

The RO has assigned separate disability ratings for right and 
left lumbar radiculopathy under Diagnostic Code 8520.  The 
veteran's left lumbar radiculopathy has been evaluated as 20 
percent disabling from July 8, 1996, and as 30 percent 
disabling from January 23, 1998.  The veteran's right lumbar 
radiculopathy has been evaluated as 20 percent disabling from 
July 8, 1996.

It is not clear what basis was used to assign the 30 percent 
rating, since Diagnostic Code 8529 does not provide such a 
rating.  Because there is no 30 percent rating the Board is 
unable to assign that rating prior to January 23, when the RO 
made it effective.

The question is whether the veteran met the criteria for the 
next higher rating, 40 percent, at any time since the July 8, 
1996 effective dates of service connection for right and left 
radiculopathy.

The May 2003 examiner found both mildly decreased sensation 
and muscle atrophy involving the left leg.  There were also 
findings of a severe gait abnormality and that the veteran 
could not stand on his left leg.  

Diagnostic studies, however, have been consistently negative.  
Examinations and treatment records since July 8, 1996 have 
found that reflexes were present, there was no muscle 
atrophy, and sensation was intact.  Such findings were 
specifically noted in the VA outpatient treatment records 
dated from January 2004 to February 2005 and are consistent 
with findings on the earlier VA examinations.  

In sum most of the findings envisioned for a moderately 
severe or severe rating under 38 C.F.R. § 4.123, and 
Diagnostic Code 8520 have not been demonstrated on the left 
or right.  Accordingly, the evidence is against a higher 
initial evaluation for left or right lumbar radiculopathy.  
38 C.F.R. §§ 4.7, 4.21 (2006).

Additionally, the Board finds that there is no showing that 
the veteran's lumbosacral strain with left and right lumbar 
radiculopathy has resulted in so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
veteran is not employed, and thus, his service-connected 
disabilities could not cause marked interference with current 
employment.

The disabilities have also not required frequent periods of 
hospitalization.  The criteria for referral for consideration 
of an extraschedular rating are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Entitlement to service connection for a liver disease claimed 
as secondary to service connected low back strain with right 
and left radiculopathy is denied.

An initial disability evaluation 60 percent for low back 
strain and radiculopathy is granted from May 9, 1994 to July 
7, 1996.

An initial disability evaluation in excess of 40 percent for 
low back strain and radiculopathy is denied for the period 
beginning July 8, 1994.  

A higher initial disability evaluation for left lumbar 
radiculopathy evaluated as 20 percent disabling from July 
8,1996 to January 23, 1998; and as 30 percent disabling from 
January 23, 1998, is denied..

A higher initial evaluation for right lumbar radiculopathy, 
evaluated as 20 percent disabling, is denied.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West,  11 Vet. 
App. 268, 271 (1998).   

In February 2005, the Board remanded the matters of service 
connection for a neck disability and for a bilateral hip 
disability for the RO to issue a statement of the case (SOC).  
In an August 1994 decision, the RO had denied service 
connection for disabilities involving the neck and hips.  A 
letter from the veteran, received in October 1994, has been 
accepted by the Board as a notice of disagreement with regard 
to that decision.  A statement of the case has not been 
issued with regard to these issues, as previously requested.

Under the circumstances, Stegall requires that this case be 
remanded for compliance with the prior remand.  The issues 
must be remanded for the issuance of such a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, these matters are REMANDED for the following 
action:

The AMC or RO should issue a statement of 
the case on the issues of entitlement to 
service connection for a neck disability 
and for a bilateral hip disability.  The 
Board will further consider these issues 
only if the veteran submits a timely 
substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


